             Case 1:18-cv-05414-RA Document 111 Filed 12/19/18 Page 1 of 1
                                       l'SDC-SD\Y
                                      DOCLMENT
WIGDOR LLP                            ELECTRONICALLY FILED
                                      Q$)C #: _ _ _----.--_ __
ATTORNEYS AND COU        SELORS AT
                                       n,,r F(LED: IJ/ 11 (l &:
                                                  Application Granted.
Bryan L. Arbeit
barbeit@wiqdorlaw.com
                                                  The court conference scheduled for February 12, 2019 is
December 18, 2018                                 hereby adjourned and rescheduled for March 15, 2019, at
                                                  3:30 p.rn. At the conference, the parties shall be prepared
VIAECF                                            to discuss the pending motions to dismiss and the motion
                                                  to stay this action.
The Honorable Ronnie Abrams
United States District Court                      Discovery in this case shall be stayed pending resolution
Southern District of New York                     of these motions.
Thurgood Marshall United States Courthouse
40 Foley Square                                   SO ORDERED.
New York, NY 10007

       Re:     Doe v. The Weinstein Corn an L
                                                                                Hon. Ronnie Abrams
Dear Judge Abrams:                                                              December 19, 2018

We represent Plaintiff Jane Doe in connection wi         ea ove-re erence ac 10n.      e wn e o
respectfully request that the time for Plaintiff to oppose the pending five motions to dismiss be
extended from December 21, 2019 to January 11, 2019, and that defendants be given a
corresponding extension to submit their replies, from January 18, 2019 to March 1, 2019. We have
sought consent from defendants' counsel, and were informed by everyone except counsel for James
Dolan that they take no position with respect to this extension request, and do not intend to file an
objection. 1 The extension is requested to facilitate a continuing dialogue amongst the parties that
may obviate the need to oppose the motions. In light of this extension request, we respectfully
request that the court conference scheduled for February 12, 2019 be adjourned until after the
motions are fully briefed at a date and time that is convenient for the Court. This is the second
request to extend the motion to dismiss briefing schedule, and the first request was granted. See
Dtk. No. 106.

We thank Your Honor for the Court's attention to this matter.




cc:    Counsel for Defendants (via ECF)


       We initially emailed counsel for James Dolan and the other defendants on Friday early in the
afternoon, sent several follow up emails about the extension request and tried to reach counsel by
phone before submitting this letter.
